           CASE 0:17-cv-01884-PAM-HB Document 349 Filed 02/14/19 Page 1 of 2
                                   KELLER ROHRBACK L.L.P.
LAURIE B. ASHTON AZ, CO**       MAX GOINS WA                       JEFFREY LEWIS CA                   DAVID J. RUSSELL WA
JERALD BIEN-WILLNER AZ, CA      GARY A. GOTTO AZ, MT               TANA LIN DC, IL, MI, WA            MARK D. SAMSON AZ, DC
IAN S. BIRK WA                  BENJAMIN GOULD CA, WA              DEREK W. LOESER NY, WA             LYNN LINCOLN SARKO DC, WA, WI
KENNETH A. BLOCH WA             CHRISTOPHER GRAVER AZ              EMMA J. LUTON WA                   WILLIAM C. SMART WA
KAREN E. BOXX WA**              MARK A. GRIFFIN AZ, WA             HOLLY E. LYNCH WA                  CHRISTOPHER L. SPRINGER CA
GRETCHEN FREEMAN CAPPIO WA      IRENE M. HECHT WA                  RYAN MCDEVITT WA                   THOMAS A. STERKEN WA
ALISON CHASE AZ, CA             GARRETT HEILMAN IL, WA             DANIEL MENSHER OR, WA              PAUL A. TONELLA WA
MAISSA CHOURAKI CA              SCOTT C. HENDERSON WA              IAN J. MENSHER WA                  BETH M. STROSKY WA
T. DAVID COPLEY AZ, NY, WA      DEAN N. KAWAMOTO CA, DC, WA        RACHEL MOROWITZ DC, WA             KARIN B. SWOPE WA
ROB J. CRICHTON NY, WA          ERIKA M. KEECH WA                  NATHAN L. NANFELT WA               HAVILA C. UNREIN CA, MT, WA**
MAUREEN M. FALECKI WA           RON KILGARD AZ, DC, NY             GRETCHEN S. OBRIST WA              GABE E. VERDUGO WA
JULI FARRIS CA, WA              KATHRYN M. KNUDSEN WA              ROBERT S. OVER WA                  AMY WILLIAMS-DERRY MA, WA
RAYMOND J. FARROW WA            DAVID J. KO WA                     DUDLEY B. PANCHOT WA**             MICHAEL WOERNER WA
ERIC J. FIERRO AZ               TANYA KORKHOV NY                   DAVID S. PREMINGER NY              BENSON D. WONG WA
WILLIAM L. FLEMING WA           ERIC R. LALIBERTE WA               MATTHEW J. PREUSCH CA, OR          EDWIN G. WOODWARD WA**
ALISON S. GAFFNEY WA            BENJAMIN J. LANTZ WA               CHANELE REYES AZ, WA
GLEN P. GARRISON ID, WA         LUKE M. LARIVIERE WA               ERIN M. RILEY WA, WI               ** OF   COUNSEL
LAURA R. GERBER WA              CARI CAMPEN LAUFENBERG WA          STEVEN N. ROSS WA**
MATTHEW M. GEREND WA            ELIZABETH A. LELAND WA             ISAAC RUIZ WA


                                                      February 14, 2019

  VIA ECF


   The Honorable Hildy Bowbeer, U.S.M.J.
   United States District Court
   734 Federal Building
   316 N. Robert Street
   St. Paul, MN 55101
   bowbeer_chambers@mnd.uscourts.gov

            Re:       In re EpiPen ERISA Litigation, Case No. 17-cv-01884 (PAM-HB)

    Dear Judge Bowbeer,

           The parties respectfully submit the attached proposed joint agenda for the February 21,
    2019 case management conference. Thank you.


                                                            Very truly yours,



                                                            Gretchen S. Obrist
                                                            gobrist@kellerrohrback.com

    GSO:srs

    cc:     All parties of record via ECF
            Attachment




          ■ 1201 THIRD AVENUE, SUITE 3200, SEATTLE, WA 98101-3052 | TELEPHONE: (206) 623-1900 | FACSIMILE: (206) 623-3384 ■
          SEATTLE           PHOENIX            NEW YORK               OAKLAND            MISSOULA          SANTA BARBARA
                                      WWW.KELLERROHRBACK.COM | WWW.KRCOMPLEXLIT.COM
       CASE 0:17-cv-01884-PAM-HB Document 349 Filed 02/14/19 Page 2 of 2




                               CASE MANAGEMENT CONFERENCE
                                       February 21, 2019
                                     Proposed Joint Agenda

    1. Status of Discovery
           a. Plaintiffs’ Requests to Defendants
                  1. Status of Defendants’ production to date
                  2. Meet and Confer status
                          1. Document Requests and Interrogatories
                          2. Search Terms, Custodians, and ESI Sources
                          3. Disputes that may require Court intervention: Objections, Scope,
                             Time Period
           b. Plaintiffs’ Requests to Third Parties
                  1. Mylan
                          1. Search Terms and Custodians Agreement
                          2. Status of Mylan’s production to date
                          3. Disputes that may require Court intervention: Production Schedule /
                             Delay for relevancy review following application of negotiated
                             search terms (this is Plaintiffs’ characterization of their potential
                             disputes with Mylan; Defendants take no position)
           c. Defendants’ Requests to Plaintiffs
                  1. Prime’s Requests
           d. Defendants’ Requests to Third Parties
                  1. Mylan
                  2. Prime’s Requests to Blue Sea Capital LLC
                  3. Prime’s Requests to TriNet Group, Inc.

    2. Mediation
         a. Mediator selection complete – Hon. Jeffrey Keyes
         b. Scheduling mediation for late April 2019


4828-8009-1784, v. 1
